 



THE YANKEE CANDLE COMPANY, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
Effective as of January 1, 2005

 



--------------------------------------------------------------------------------



 



THE YANKEE CANDLE COMPANY, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
ARTICLE I — PURPOSE; EFFECTIVE DATE
     1.1 Purpose. The purpose of The YANKEE CANDLE COMPANY, INC. EXECUTIVE
DEFERRED COMPENSATION PLAN (hereinafter, the “Plan”) is to permit a select group
of management or highly compensated employees of The Yankee Candle Company, Inc.
(and its selected subsidiaries and/or affiliates) to defer the receipt of income
which would otherwise become payable to them. It is intended that this Plan, by
providing these eligible employees an opportunity to defer the receipt of
income, will assist in the retaining and attracting individuals of exceptional
ability and by providing an additional opportunity to save for retirement beyond
Code limitations imposed on qualified retirement plans. This Plan is intended to
be “unfunded” for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).
     1.2 Effective Date. This Plan was originally adopted by the Company
effective as of October 1, 1996 and amended on or about May 28, 2004. The
effective date of this Plan, as amended and restated herein, shall be effective
as of January 1, 2005. It is the intent that all of the amounts deferred and
benefits provided under this Plan will comply with the terms of Section 409A of
the Code and interpretive guidance issued thereunder.
     1.3 Unfunded Plan. This Plan is an unfunded top-hat plan maintained
primarily to provide deferred compensation benefits for a “select group of
management or highly-compensated employees” within the meaning of Sections 201,
301, and 401 of ERISA, and therefore is exempt from the provisions of Parts 2, 3
and 4 of Title I of ERISA.
ARTICLE II — DEFINITIONS
     For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
     2.1 Account(s). “Account(s)” means the notional account or accounts
maintained on the books of the Company used solely to calculate the amount
payable to each Participant under this Plan and shall not constitute a separate
fund of assets. Account(s) shall be deemed to exist from the time amounts are
first credited to such Account(s) until such time that the entire Account
balance has been distributed in accordance with this Plan. The Accounts
available for each Participant shall be identified as:

1



--------------------------------------------------------------------------------



 



          (a) Deferral Account; and
          (b) Company Matching Contribution Account.
     2.2 Beneficiary. “Beneficiary” means the person, persons or entity as
designated by the Participant, entitled under Article VI to receive any Plan
benefits payable after the Participant’s death.
     2.3 Board. “Board” means the Board of Directors of the Company.
     2.4 Change of Control. “Change of Control” means:
          (a) a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company, as
defined and determined under Section 409A(a)(2)(A)(v) of the Code (or its
successor provisions), Treasury Notice 2005-1 and Proposed Treasury
Regulation 1.409A-1 and any further interpretive guidance issued thereunder.
Without in any way limiting the scope of the preceding sentence, a Change of
Control shall be deemed to occur on the date upon which one of the following
events occurs:
               i. any one person (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or more than one person acting as a group (as determined under applicable
Treasury regulations), acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of either the
total fair market value or total voting power of the stock of the Company
(except that the acquisition of additional control of the Company by the same
person or persons during such 12-month period is not considered to cause a
change in control of the Company); or
               ii. any one person (as such term is used in the Exchange Act), or
more than one person acting as a group (as determined under applicable Treasury
regulations), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35% or more of the total voting power of the
Company (except that the acquisition of additional control of the Company by the
same person or persons during such 12-month period is not considered to cause a
change in control of the Company); or
               iii. a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or
               iv. any one person (as such term is used in the Exchange Act), or
more than one person acting as a group (as determined under applicable Treasury
regulations), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately

2



--------------------------------------------------------------------------------



 



prior to such acquisition or acquisitions.
     2.5 Code. “Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto.
     2.6 Company. “Company” means The Yankee Candle Company, Inc., a
Massachusetts corporation, and any affiliate designated by the Board, or any
successor to the business thereof.
     2.7 Compensation. “Compensation” means wages as defined in Section 3401(a)
of the Code and all other payments of compensation to a Participant by the
Company (in the course of the Company’s trade or business) for which the
Participant is required to furnish the Participant a written statement under
Section 6041(d) and 6051(a)(3) of the Code, excluding reimbursements or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits, but including amounts that are not
includable in the gross income of the Participant under a salary reduction
agreement by reason of the application of Section 125, 402(a)(8), 402(h), or
403(b) of the Code. Compensation must be determined without regard to any rules
under Section 3401(a) of the Code that limit the remuneration included in wages
based on the nature or location of the employment or the services performed.
Compensation shall generally be based on the amount that would have been
actually paid to the Participant during the Plan Year but for an election under
Article III.
     2.8 Compensation Committee. “Compensation Committee or Committee” means the
Compensation Committee appointed by the Board to administer the Plan pursuant to
Article VII. Further, the Compensation Committee may designate a sub-Committee
to administer the Plan.
     2.9 Deferral Election. “Deferral Election” means an irrevocable written
commitment made by a Participant to defer a portion of his/her Compensation as
set forth in Article III, and as permitted by the Committee in its sole
discretion. The Deferral Election shall apply to each payment of salary and/or
bonus payable to a Participant. Such designation shall be made in the form of a
whole percentage or an exact stated dollar amount. Such Deferral Election shall
be made on an Election Form within the period of time set forth in Sections 3.2
and 3.3 herein. A Deferral Election with respect to any bonus or incentive
compensation which is based on services performed over a period of at least
twelve (12) months shall be made no later than six (6) months prior to the end
of such performance period.
     2.10 Deferral Period. “Deferral Period” means each calendar year, except
that if a Participant first becomes eligible after the beginning of a calendar
year, the initial Deferral Period shall be the date the Participant first
becomes eligible to participate in this Plan through and including December 31st
of that calendar year. For purposes of deferrals related to Participant’s annual
bonus or other incentive based compensation, “Deferral Period” shall mean the
Company’s Fiscal Year.
     2.11 Determination Date. “Determination Date” means each business day.

3



--------------------------------------------------------------------------------



 



     2.12 Disability. “Disability” means the Participant is: (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
or other disability benefits for a period of not less than 3 months under an
accident and health plan covering employees of the participant’s employer.
     2.13 Employee. “Employee” means any employee of the Company.
     2.14 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.
     2.15 Financial Hardship. “Financial Hardship” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the participant, provided,
that such financial hardship may not be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan. The
determination of whether a Financial Hardship exists shall be subject to and
determined in accordance with relevant tax guidance issued under Section 409A of
the Code.
     2.16 Interest. “Interest” means the amount credited to or charged against a
Participant’s Account(s) on each Determination Date, which shall be based on the
Valuation Funds chosen by the Participant as provided in Section 2.22, below and
in a manner consistent with Section 4.3, below. Such credits or charges to a
Participant’s Account may be either positive or negative to reflect the increase
or decrease in value of the Account in accordance with the provisions of this
Plan.
     2.17 Company Matching Contribution. “Company Matching Contribution” means
the annual contribution made by the Company to the eligible Participant’s
Company Matching Contribution Account as provided for in Section 4.4, below.
     2.18 Participant. “Participant” means any individual who is eligible,
pursuant to Section 3.1, below, to participate in this Plan, and who has elected
to defer Compensation under this Plan in accordance with Article III, below.
Such individual shall remain a Participant in this Plan for the period of
deferral, or credit, and until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.
     2.19 Plan. “Plan” means this Executive Deferred Compensation Plan as
amended from time to time.
     2.20 Plan Year. “Plan Year” means the calendar year.

4



--------------------------------------------------------------------------------



 



     2.21 Specified Employees. “Specified Employees” means key employees, as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof,
of the Company, determined as of December 31 of the preceding calendar year.
     2.22 Valuation Funds. “Valuation Funds” means one or more of the
hypothetical investment funds or indices managed by an investment manager that
are selected by the Committee. These Valuation Funds are used solely to
calculate the Interest that is credited to each Participant’s Account(s) in
accordance with Article IV, below, and does not represent, nor should it be
interpreted to convey any beneficial interest or ownership on the part of the
Participant in any asset or other property of the Company. Participants may
allocate their Account(s) between Valuation Funds. Exhibit A attached hereto
sets forth the available Valuation Funds which may be amended from time to time
in the sole and absolute discretion of the Committee.
ARTICLE III — ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility and Participation.
          (a) Eligibility. Employees holding the following positions with the
Company, and any named Employees designated by the Committee by special vote as
eligible or ineligible, are eligible to participate in the Plan:
               (i) Chief Executive Officer;
               (ii) President;
               (iii) Senior Vice President;
               (iv) Vice President; and
          (b) Participation. An individual’s participation in the Plan shall be
effective upon the first day of the month following notification to the
individual by the Committee or its designee of his/her eligibility to
participate; provided the individual has completed and submitted an Enrollment
Form and Allocation Form to the Committee no later than fifteen (15) days prior
to the beginning of the Deferral Period; otherwise, the individual shall become
a Participant in the Plan as of the first day of the Plan Year for which he or
she has filed the aforementioned forms.
     3.2 First-Year Participation. When an individual first becomes eligible to
participate in this Plan, a Deferral Election may be submitted to the Committee
within thirty (30) days after the Committee notifies the individual of
eligibility to participate. Such Deferral Election will be effective only with
regard to Compensation earned and payable following submission of the Deferral
Election to the Committee.
     3.3 Form of Deferral Election. A Participant may irrevocably elect to make
a Deferral Election no later than December 31 of the Plan Year prior to the
beginning of the Deferral Period by

5



--------------------------------------------------------------------------------



 



submitting the Enrollment Form permitted by the Committee. The Deferral Election
shall specify the following:
          (a) Deferral Amounts. A Deferral Election shall be made with respect
to each payment of Compensation payable by the Company to a Participant during
the Deferral Period. The Participant shall set forth the amount of his or her
salary to be deferred as a whole percentage amount of Compensation, and with
respect to the deferral of bonus Compensation, a stated dollar amount or a whole
percentage amount above a stated dollar amount.
          (b) Allocation to Valuation Funds. The Participant shall specify in a
separate form (known as the “Allocation Form”) filed with the Committee, the
Participant’s initial allocation of the amounts deferred into his or her
Account(s) among the various available Valuation Funds.
          (c) Maximum Deferral. The maximum amount of Compensation that may be
deferred shall be no more than one hundred percent (100%) of base salary and one
hundred percent (100%) of annual bonus or incentive compensation.
     3.4 Period of Commitment. Any Deferral Election made by a Participant with
respect to Compensation shall remain in effect for the next succeeding Deferral
Period, and shall remain in effect for all future Deferral Periods unless
revoked or amended in writing by the Participant and delivered to the Committee
no later than fifteen (15) days prior to the beginning of a subsequent Deferral
Period, except that if a Participant suffers a Disability or terminates
employment with Company prior to the end of the Deferral Period, the Deferral
Period shall end as of the date of Disability or termination.
     3.5 Modification of Deferral Election. Except as provided in Sections 3.3,
above, and 5.3 below, a Deferral Election shall be irrevocable by the
Participant during a Deferral Period.
     3.6 Change in Status. If the Committee determines that a Participant’s
employment performance is no longer at a level that warrants reward through
participation in this Plan, but does not terminate the Participant’s employment
with Company, the Participant’s existing Deferral Election shall terminate at
the end of the Deferral Period, and no new Deferral Election may be made by such
Participant after notice of such determination is given by the Committee, unless
the Participant later satisfies the requirements of Section 3.1. If the
Committee, in its sole discretion, determines that the Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as determined in accordance with ERISA, and interpretive guidance
issued thereunder, the Committee may, in its sole discretion terminate any
Deferral Election for that year, and prohibit the Participant from making any
future Deferral Elections.
     3.7 Defaults in Event of Incomplete or Inaccurate Deferral Elections. In
the event that a Participant submits a Deferral Election to the Committee that
contains information necessary to the efficient operation of this Plan which, in
the sole discretion of the Committee, is

6



--------------------------------------------------------------------------------



 



incomplete or inaccurate, the Committee shall be authorized to treat the
incomplete or inaccurate Deferral Election as if the following elections had
been made by the Participant, and such information shall be communicated to the
Participant:
          (a) If no Valuation Fund is selected — treat as if the Money Market
Fund was elected;
          (b) If Valuation Fund(s) selected equal less than 100% — treat as if
the Money Market Fund was elected for remaining balance; and
          (c) If Valuation Fund(s) selected equal more than 100% —
proportionately reduce each Valuation Fund to equal 100%.
ARTICLE IV — DEFERRED COMPENSATION ACCOUNT
     4.1 Accounts. The Compensation deferred by a Participant under the Plan,
and Interest shall be credited to the Participant’s Deferral Account as selected
by the Participant; any Matching Contributions and Interest thereon shall be
credited to the Participant’s Company Matching Contribution Account.
     4.2 Timing of Credits; Withholding. A Participant’s deferred Compensation
shall be credited to the Participant’s Deferral Account as soon as
administratively practical after the date the Compensation deferred would have
otherwise been payable to the Participant. Any Matching Contributions shall be
credited to the Company Matching Contribution Account as set forth in
Section 4.5, below. Any withholding of taxes or other amounts with respect to
deferred Compensation or other amounts credited under this Plan that is required
by local, state or federal law shall be withheld from the Participant’s
corresponding non-deferred portion of the Compensation to the maximum extent
possible, and any remaining amount shall reduce the amount credited to the
Participant’s Account in a manner specified by the Committee.
     4.3 Valuation Funds. A Participant shall designate, at a time and in a
manner acceptable to the Committee, one or more Valuation Funds for each Account
for the sole purpose of determining the amount of Interest to be credited or
debited to such Account. Such election shall designate the portion of each
deferral of Compensation and/or Matching Contribution that shall be allocated
among the available Valuation Fund(s), and such election shall apply to each
succeeding deferral of Compensation and/or Matching Contribution until such time
as the Participant shall file a new election with the Committee. Upon notice to
the Committee, Participants shall also be permitted to reallocate the balance in
each Valuation Fund among the other available Valuation Funds as determined by
the Committee. The manner in which such elections shall be made and the
frequency with which such elections may be changed and the manner in which such
elections shall become effective shall be determined in accordance with the
procedures to be adopted by the Committee or its delegates from time to time. As
of the Effective Date, such elections may be made on a daily basis
electronically, and such elections shall become effective on the date made or
the next available Determination Date.

7



--------------------------------------------------------------------------------



 



     4.4 Company Matching Contributions. The Company shall make a Matching
Company Contribution only to the Company Matching Contribution Account of any
Participants: (i) who hold the title of Senior Vice President and above, and any
Vice President who is a member of the Company’s Executive Committee (the
composition of such committee is determined in the sole and absolute discretion
of the Company’s Board), and (ii) any named Employees so designated by the
Committee as eligible. To receive a Company Matching Contribution for a Plan
Year eligible Participants must be employed by the Company on the last day of
the Plan Year. The Company shall make the Company Matching Contribution as soon
as is practical after the Plan Year, but in no event later than the sixty
(60) days following the close of the Plan Year. The amount of the Company
Matching Contribution shall equal one hundred percent (100%) of the
Participant’s first $10,000 contributed to his/her Deferral Account for the Plan
Year and fifty percent (50%) of the next $20,000 contributed to his/her Deferral
Account for the Plan Year. Notwithstanding anything herein to the contrary
(other than the eligibility requirements of the first sentence of this Section
4.4), in the event that either a Change in Control occurs, the Company or any
successor executes an amendment to the Plan to retroactively eliminate or reduce
the Company Matching Contributions or the death or disability of the
Participant, then the Company shall be obligated to contribute the Company
Matching Contribution within fifteen (15) days of the occurrence of the Change
of Control, effective date of any such amendment, or death or disability of the
Participant based upon contributions credited to an eligible Participant’s
Deferral Account as of such date.
     4.5 Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:
          (a) New Deferrals. Each Account shall be increased by any deferred
Compensation credited since such prior Determination Date, except that no amount
of new deferrals shall be credited to an Account at the same time that a
distribution is to be made from that Account.
          (b) Company Matching Contributions. Each Account shall be increased by
any Matching Contributions credited since such prior Determination as set forth
above in sections 4.4 or as otherwise directed by the Committee.
          (c) Distributions. Each Account shall be reduced by the amount of each
benefit payment made from that Account since the prior Determination Date.
Distributions shall be deemed to have been made proportionally from each of the
Valuation Funds maintained within such Account based on the proportion that such
Valuation Fund bears to the sum of all Valuation Funds maintained within such
Account for that Participant as of the Determination Date immediately preceding
the date of payment.
          (d) Interest. Each Account shall be increased or decreased by the
Interest credited to such Account since such Determination Date as though the
balance of that Account as of the beginning of the current month had been
invested in the applicable Valuation Funds chosen by the Participant.

8



--------------------------------------------------------------------------------



 



          (e) Vesting of Accounts. A Participant shall be one-hundred percent
(100%) vested at all times in the amount of Compensation elected to be deferred
under this Plan to the Deferral Account and in Company Matching Contributions,
if any, contributed to a Participant’s Company Matching Contribution Account.
          (f) Statement of Accounts. The Committee shall direct the Plan’s
third-party administrator to provide to each Participant a statement showing the
balances in the Participant’s Account on a quarterly basis.
ARTICLE V — PLAN BENEFITS
     5.1 Deferral Account. A Participant’s Deferral and Company Matching
Contribution Account shall be distributed to the Participant upon the
termination of employment with the Company.
          (a) Timing of Payment. Subject to Section 5.6, benefits payable from
the Deferral Account and Company Matching Contribution Account shall be made on
or about the January 15th immediately following the date of the Participant’s
termination of employment, or if later forty-five (45) days following the
Participant’s termination of employment
          (b) Form of Payment. The form of benefit payment from the Deferral
Account shall be paid in the form of a lump sum payment.
     5.2 Death Benefit. Upon the death of a Participant prior to the
commencement of benefits under this Plan from any particular Account, Company
shall pay to the Participant’s Beneficiary an amount equal to the Account
balance in that Account in the form of a lump sum payment. In the event of the
death of the Participant after the commencement of benefits under this Plan from
any Account, the benefits from that Account(s) shall be paid to the
Participant’s designated Beneficiary from that Account at the same time and in
the same manner as if the Participant had survived.
     5.3 Hardship Distributions. Upon a finding that a Participant has suffered
a Financial Hardship, the Committee shall terminate the existing Deferral
Election, and/or make distributions from any or all of the Participant’s
Accounts. The amount of such distribution, subject to a $1,000 minimum
distribution amount, shall be limited to the amount reasonably necessary to meet
the Participant’s needs resulting from the Financial Hardship plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such Financial Hardship is or may
be relieved through the reimbursement or compensation by insurance, or otherwise
or by liquidation of the Participant’s assets (to the extent that liquidation of
such assets would not itself cause severe financial hardship). The amount of
such distribution will not exceed the Participant’s vested Account balances. If
payment is made due to Financial Hardship, the Participant’s deferrals under
this Plan shall cease for the period of the Financial Hardship and for twelve
(12)

9



--------------------------------------------------------------------------------



 



months thereafter. If the Participant is again eligible to participate, any
resumption of the Participant’s deferrals under the Plan after such twelve
(12) month period shall be made only at the election of the Participant in
accordance with Article III herein.
     5.4 Change of Control Distributions. Upon the occurrence of a Change of
Control, benefits payable from the Deferral and Company Matching Contribution
Accounts shall be distributed to the Participant within thirty (30) days
following the Change of Control.
     5.5 Payment to Specified Employees. Payments of benefits from a
Participant’s Account(s) caused by the termination of employment of a
Participant who is determined to meet the definition of Specified Employee shall
be payable as otherwise provided, except that the initial payment shall be made
no earlier than the six (6) months following the termination of employment with
the Company.
          (a) Form of Payment. Unless otherwise specified in this Article, the
benefits payable from any Account under this Plan shall be paid in the form of a
lump sum amount which is equal to the vested Account.
     5.6 Withholding; Payroll Taxes. Company shall withhold from any payment
made pursuant to this Plan any taxes required to be withheld from such payments
under local, state or federal law. A Beneficiary, however, may elect not to have
withholding of federal income tax pursuant to Section 3405(a)(2) of the Code, or
any successor provision thereto.
     5.7 Payment to Guardian. If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of the property, the Committee may direct payment to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require proof of incompetency, minority, incapacity
or guardianship as it may deem appropriate prior to distribution. Such
distribution shall completely discharge the Committee and Company from all
liability with respect to such benefit.
     5.8 Effect of Payment. The full payment of the applicable benefit under
this Article V shall completely discharge all obligations on the part of the
Company to the Participant (and the Participant’s Beneficiary) with respect to
the operation of this Plan, and the Participant’s (and Participant’s
Beneficiary’s) rights under this Plan shall terminate.
     5.9 Forfeiture. In the event a Participant is terminated for “cause”, then
his Company Matching Contribution Account shall be immediately forfeited. For
purposes of this Plan, “cause” shall mean, in summary, the Participant’s
(i) intentional failure to perform reasonably assigned duties; (ii) dishonesty
or willful misconduct in the performance of duties; (iii) involvement in a
transaction in connection with the performance of duties to the Company that is
adverse to the interests of the Company and that is engaged in for personal
profit; or (iv) willful violation of any law, rule or regulation in connection
with the performance of duties (other than traffic violations or similar
offenses). Notwithstanding anything in the Plan to the contrary, forfeiture for
cause may not occur following a Change of Control.

10



--------------------------------------------------------------------------------



 



ARTICLE VI — BENEFICIARY DESIGNATION
     6.1 Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of Participant’s death prior to complete distribution of the
Participant’s vested Account balance. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant’s lifetime.
     6.2 Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.
     6.3 No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:
          (a) The Participant’s surviving spouse;
          (b) The Participant’s children in equal shares, except that if any of
the children predeceases the Participant but leaves surviving issue, then such
issue shall take by right of representation the share the deceased child would
have taken if living; or
          (c) The Participant’s estate.
     6.4 Effect of Payment. Payment to the Beneficiary shall completely
discharge the Company’s obligations under this Plan.
ARTICLE VII — ADMINISTRATION
     7.1 Committee; Duties. This Plan shall be administered by the Compensation
Committee. The Committee or its designee shall have the authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as they may arise in such administration.
A majority vote of the Committee members shall control any decision.
     7.2 Agents. The Committee may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.
     7.3 Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and

11



--------------------------------------------------------------------------------



 



application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Plan.
     7.4 Indemnity of Committee. To the fullest extent permitted by the
Company’s Articles of Incorporation and By-Laws, the Company shall indemnify and
hold harmless the members of the Compensation Committee against any and all
claims, loss, damage, expense or liability arising from any action or failure to
act with respect to this Plan on account of such member’s service on the
Committee, except in the case of gross negligence or willful misconduct.
ARTICLE VIII — CLAIMS PROCEDURE
     8.1 Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing as soon as practical, but in no
event later than ninety (90) days after receiving the initial claim (or no later
than forty-five (45) days after receiving the initial claim regarding a
Disability under this Plan).
     8.2 Denial of Claim. If the claim or request is denied, the written notice
of denial shall state:
          (a) The reasons for denial, with specific reference to the Plan
provisions on which the denial is based;
          (b) A description of any additional material or information required
and an explanation of why it is necessary, in which event the time frames listed
in section 8.1 shall be one hundred and eighty (180) and seventy-five (75) days
from the date of the initial claim respectively; and
          (c) An explanation of the Plan’s claim review procedure.
     8.3 Review of Claim. Any Claimant whose claim or request is denied or who
has not received a response within sixty (60) days (or one hundred and eighty
(180) days in the event of a claim regarding a Disability) may request a review
by notice given in writing to the Committee. Such request must be made within
sixty (60) days (or one hundred and eighty (180) days in the event of a claim
regarding a Disability) after receipt by the Claimant of the written notice of
denial, or in the event Claimant has not received a response sixty (60) days (or
one hundred and eighty (180) days in the event of a claim regarding a
Disability) after receipt by the Committee of Claimant’s claim or request. The
claim or request shall be reviewed by the Committee which may, but shall not be
required to, grant the Claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.
     8.4 Final Decision. The decision on review shall normally be made within
sixty (60) days (or forty-five (45) days in the event of a claim regarding a
Disability) after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special

12



--------------------------------------------------------------------------------



 



circumstances, the Claimant shall be notified and the time limit shall be one
hundred twenty (120) days (or ninety (90) days in the event of a claim regarding
a Disability). The decision shall be in writing and shall state the reasons and
the relevant Plan provisions. All decisions on review shall be final and bind
all parties concerned.
     8.5 Indemnity. The Company agrees to pay all costs and expenses incurred by
any Participant in connection with efforts to enforce his or her rights under
this Plan and will indemnify and hold harmless any Participant from and against
any damages, liabilities and expenses (including without limitation reasonable
fees and expenses of counsel) incurred by the Participant in connection with any
litigation or threatened litigation, including any regulatory proceedings,
arising out of the making, performance or enforcement of this Plan.
ARTICLE IX — AMENDMENT AND TERMINATION OF PLAN
     9.1 Amendment. The Board may at any time amend the Plan by written
instrument, notice of which is given to all Participants and to Beneficiary
receiving installment payments, except that no amendment shall reduce or
otherwise adversely affect the amount accrued in any Account as of the date the
amendment is adopted. In the event the Board amends the Plan to eliminate
Matching Contributions, each Participant shall be entitled to a pro-rata Company
Matching Contribution through the effective date of the amendment to the Plan
for Deferral Contributions made during the Plan Year, pursuant to Section 4.4 of
this Plan. Further, upon the occurrence of a Change of Control, no amendment
shall reduce or otherwise adversely affect the proportionate share of a
Participant’s Deferral Election, with regard to both compensation and bonus, and
any Company Matching Contribution attributable thereto.
     9.2 Company’s Right to Terminate. The Board may at any time terminate the
Plan provided that such termination of the Plan is not treated as an
“acceleration of benefits” as described in Section 409A(a)(3) of the Code and
appropriate Treasury regulations or other guidance issued by the Internal
Revenue Service or Treasury. Upon a permitted partial or complete termination,
the Board may cease all future Deferral Elections, all current Deferral
Elections, and or, in its sole discretion, pay out Accounts over a period of up
to five (5) years, provided such action is not treated as an “acceleration of
benefits” as described in Section 409A(a)(3) of the Code and appropriate
Treasury regulations or other guidance issued by the Internal Revenue Service or
Treasury without the action.
ARTICLE X — MISCELLANEOUS
     10.1 Unsecured General Creditor. Notwithstanding any other provision of
this Plan, Participants and Participants’ Beneficiary shall be unsecured general
creditors, with no secured or preferential rights to any assets of Company or
any other party for payment of benefits under this Plan. Any property held by
Company for the purpose of generating the cash flow for benefit payments shall
remain its general, unpledged and unrestricted assets. Company’s obligation
under the Plan shall be an unfunded and unsecured promise to pay money in the
future.
     10.2 Trust Fund. Company shall be responsible for the payment of all
benefits

13



--------------------------------------------------------------------------------



 



provided under the Plan. At its discretion, Company may establish one (1) or
more rabbi trusts, with such trustees as the Board may approve, for the purpose
of assisting in the payment of such benefits. The assets of any such trust shall
be held for payment of all Company’s general creditors in the event of
insolvency. To the extent any benefits provided under the Plan are paid from any
such trust, Company shall have no further obligation to pay them. If not paid
from the trust, such benefits shall remain the obligation of Company.
     10.3 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
     10.4 Not a Contract of Employment. This Plan shall not constitute an
employment contract or a contract for services of any kind between the Company
and the Participant. Nothing in this Plan shall confer on the Participant the
right to be retained by Company or otherwise be retained in the service of the
Company or to interfere with the right of the Company to terminate its
relationship with a Participant at any time.
     10.5 Protective Provisions. A Participant will cooperate with Company by
furnishing any and all information requested by Company, in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Company may deem necessary and taking such other action as may be requested by
Company.
     10.6 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Massachusetts, except
to the extent as preempted by federal law.
     10.7 Validity. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
     10.8 Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in company’s records.
     10.9 Successors. The provisions of this Plan shall bind and inure to the
benefit of Company and its successors and assigns. The term successors as used
herein shall include any

14



--------------------------------------------------------------------------------



 



corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity
     10.10 409A. Notwithstanding anything herein to the contrary, in the event
that the Company, upon the advice of its counsel, determines in its sole and
absolute discretion that a delay in payment of a benefit hereunder or other
modification is necessary to comply with Section 409A of the Code and
interpretive guidance thereunder, then such delay in payment or other
modification shall be made.

              THE YANKEE CANDLE COMPANY, INC.
 
       
 
  BY:    
 
       
 
  DATED    
 
       
 
       
# 1449768 v6 -
       

15